Case 1:05-cr-00030-WES-LDA Document 94 Filed 03/16/21 Page 1 of 7 PageID #: 626



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND

     UNITED STATES OF AMERICA

                v.                                    Criminal Case Nos. 20-CR-012 WES
     JUAN GUERRERO                                                       05-CR-030-WES
           Defendant.



        UNITED STATES’ MEMORANDUM ADDRESSING WHETHER THE COURT CAN
         CONSIDER EVIDENCE SEIZED IN VIOLATION OF FOURTH AMENDMENT IN
            DETERMINING WHETHER DEFENDANT COMMITTED VIOLATION
                             OF SUPERVISED RELEASE

           Now comes the United States, by and through its attorneys, Richard B. Myrus, Acting

 United States Attorney for the District of Rhode Island, and Stacey P. Veroni, Assistant United

 States Attorney, and submits this memorandum addressing the issue of whether evidence later

 suppressed on a pretrial motion, but considered by a Magistrate Judge in finding a Defendant guilty

 of violations of supervised release, can be considered by the District Court Judge in determining

 whether to adopt the report and recommendation of the Magistrate Judge. 1 As the government will

 argue below, in reviewing the Magistrate Judge’s report and recommendation, this Court can

 consider the evidence that a Magistrate Judge relied on in finding a defendant in violation of the

 conditions of his supervised release even if this Court later suppressed that evidence after ruling

 that it was seized in violation of the Fourth Amendment.

                                             TRAVEL OF CASE

           On October 21, 2019, the Defendant was arrested by the Providence Police Department

 and charged with eluding law enforcement in a high-speed pursuit and resisting arrest. 2 Defendant



 1
     R. & R., filed by Magistrate Judge Lincoln Almond, C.A.05-00030 WES-LDA, March 23, 2020. See ECF No. 72.
 2
     State of Rhode Island 6th Division District Court case 61-2019-11828.
Case 1:05-cr-00030-WES-LDA Document 94 Filed 03/16/21 Page 2 of 7 PageID #: 627




 appeared before the Court on October 23, 2019, on an arrest warrant issued on October 21, 2019

 charging that Defendant violated conditions of supervised release. 3 On February 11, 2020 and

 March 9, 2020 an evidentiary hearing was held on charges that alleged Defendant was in violation

 of supervised release for Violation No. 1 (resisting arrest and high-speed eluding) and Violation

 No. 2 (felon in possession of ammunition). 4 Magistrate Judge Almond presided over the hearing

 and found that the Defendant knowingly and unlawfully possessed ammunition both when he fired

 a handgun in the parking lot of the Laundry World Laundromat\ and also when he possessed the

 ammunition in a backpack in his car. The Magistrate Judge likewise found that the Defendant

 resisted arrest. 5

         On June 3, 2020, the Defendant filed a motion to suppress all items seized from the BMW

 he was driving after he was stopped in the early morning hours of October 21, 2019. The

 Defendant argued that the search and seizure were in violation of the Fourth Amendment. See

 ECF No. 7. The Court heard testimony on the Defendant’s motion on October 29, 2020 and

 arguments of counsel on November 2, 2010. The evidence seized from the car consisted of a

 backpack, 9-millimeter ammunition, an ammunition clip, and plastic gloves. On January 21, 2021,

 this Court issued an opinion and order granting defendant’s motion to suppress on the basis that

 the search of the Defendant’s vehicle violated the Fourth Amendment. See ECF No. 17.                    On

 February 8, 2021, the government filed a motion to reconsider the Court’s January 21, 2021

 decision (see ECF No. 24) and the Defendant filed an objection on February 16, 2021 (see ECF

 No. 26). On February 26, 2021 the Court denied the motion to reconsider in relevant part, and

 issued an amended opinion and order granting the Defendant’s motion to suppress. See ECF Nos.



 3
   C.A.05-00030 WES-LDA, see ECF No. 53, 1-2.
 4
   C.A.05-00030 WES-LDA, see ECF No. 72, R. & R., 2.
 5
   C.A.05-00030 WES-LDA, see ECF No. 72, 9. The Court did not find Defendant guilty of High-Speed Eluding.

                                                      2
Case 1:05-cr-00030-WES-LDA Document 94 Filed 03/16/21 Page 3 of 7 PageID #: 628




 27 & 28.

           During a telephonic chambers conference held before the Court issued its amended opinion

 and order, the Court asked the parties to brief whether the Court could consider the ammunition,

 which it had at that point already decided to suppress (ECF No. 17) in determining whether to

 adopt Magistrate Judge’s Report and Recommendation. The Magistrate Judge recommended that

 the Court find the defendant guilty of Resisting Arrest and being a Felon in Possession of

 Ammunition. 6

     STANDARD OF PROOF AT SUPERVISED RELEASE HEARING, RULES OF EVIDENCE
                          AND EXCLUSIONARY RULE

           The burden is on the government to prove by a preponderance of the evidence that a

 defendant has violated the terms and conditions of his supervised release.        United States v.

 Frederickson, 988 F.3d 76 (1st Cir 2021) ( citing United States v. Marino, 833 F.3d 1, 8 (1st Cir.

 2016)).      The United States maintains that the exclusionary rule does not apply to evidence

 considered in determining whether to revoke a defendant’s supervised release.

           The Supreme Court has “repeatedly declined to extend the exclusionary rule to proceedings

 other than criminal trials.” Pennsylvania Bd. of Prob. & Parole v. Scott, 524 U.S. 357, 258 (1999)

 (holding that the exclusionary rule does not apply in state parole revocation hearings).

           Although the First Circuit Court of Appeals has not squarely addressed the issue nearly

 every other Circuit Court of Appeals has concluded that the exclusionary rule does not apply in

 the supervised-release context absent police harassment.     See United States v. Hightower, 950

 F.3d 33, 38 (2d Cir. 2020) (“we hold that the exclusionary rule does not apply in revocation of

 federal supervised release proceedings”); United Sates v. Armstrong, 187 F.3d 392 (4th Cir. 1999)



 6
     C.A.05-00030 WES-LDA, see ECF No. 92, R. & R. 1.

                                                        3
Case 1:05-cr-00030-WES-LDA Document 94 Filed 03/16/21 Page 4 of 7 PageID #: 629




 (Court found exclusionary rule did not apply in federal supervised release hearing, and upheld

 district court’s finding of supervised release violation where Defendant was charged with drug and

 firearms offenses even though court had granted motion to suppress evidence during car stop.);

 United States v. Montez, 952 F.2d 854, 860 (5th Cir 1992) (exclusionary rule does not apply in

 supervised release revocation hearings absent a showing of harassment by police); United States

 v. Blackshear, 1 F.3d 1242 ( 6th Cir. 1993); United States v. Phillips, 914 F.3d 557, 559 (7th Cir.

 2019) (“If the Supreme Court found the added deterrence benefits insufficient to justify the

 exclusionary rule in a parole hearing, logic compels the conclusion that the same result must apply

 for supervised release.”) (citing Scott, 534 U.S. at 364); United States v. Charles, 531 F.3d 637,

 640 (8th Cir. 1978) (exclusionary rule does not apply in supervised release revocation); United

 States v. Hebert, 201 F.2d 1103 (9th Cir 2000); (exclusionary rule does not apply to supervised

 release revocation hearings); United States v. Hill, 946 F.3d 1239 (11th Cir. 2020) (declining to

 apply exclusionary rule to supervised release revocation proceeding, court observed that the United

 States Supreme Court has “repeatedly declined to extend the exclusionary rule to proceedings other

 than criminal trials.”) (quoting Scott, 534 U.S. at 369).

        Although the Third Circuit has not addressed the application of exclusionary rule in a

 violation of supervised release hearing, it has declined to apply the rule to a probation revocation

 hearing. United States v. Bazzano, 712 F.2d 826 (3d Cir. 1983). The Tenth Circuit has found that

 the exclusionary rule does not apply to probation or parole revocation proceedings. United States

 v. Finney, 897 F.2d 1047 (10th Cir. 1990).

        Furthermore, the District of Massachusetts and the District of Puerto Rico have also held

 that the exclusionary rule is not applicable in supervised release revocation hearings. See United

 States v. Gravina, 906 F.Supp. 50, 55 (D. Mass. 1995) (“The exclusionary rule does not apply to



                                                   4
Case 1:05-cr-00030-WES-LDA Document 94 Filed 03/16/21 Page 5 of 7 PageID #: 630




 supervised release revocation hearings, absent evidence of police harassment or other misconduct,

 and does not bar the admission of evidence seized in violation of the Fourth Amendment.”) United

 States v. Jimenez-Torrez, CR. No 06-135(PG), 2010 WL 2650318, at *4 (D.P.R. June 30, 2010)

 (“The Court sees no reason to disagree with the majority position of the Circuit Courts and the

 prior holding of our sister court, the District of Massachusetts. Therefore, we also hereby hold

 that the exclusionary rule does not apply to supervised release revocation hearings and does not

 forbid the use of evidence obtained in violation of the Fourth Amendment in such proceedings.”)

        The reasoning for not applying the exclusionary rule to revocation of supervised release

 hearings is explained by the court in Gravina:

        [T]he crucial goals of supervised release and probation—the reintegration into society of
        its nonconforming members and the protection of the public from criminals—outweighs
        whatever marginal and speculative deterrent effect the imposition of the exclusionary rule
        may have.

 Gravina, 906 F.Supp. at 53.

        As stated, although the First Circuit has not squarely addressed the issue before this Court,

 the First Circuit has accepted that evidence introduced at a revocation of supervised release hearing

 “need not satisfy the tests of admissibility set forth in the Federal Rules of Evidence, which do not

 apply,” as long as the evidence is reliable. United States v. Portalla, 985 F.2d 621, 622 (1st Cir.

 1993); see also United States v. Lowenstein, 108 F.3d 80, 83 (6th Cir. 1997). (The First Circuit

 has accepted that hearsay evidence may be admissible at a violation hearing provided the court

 determines that the interest of justice does not require the witness to appear); United States v.

 Marino, 833 F.3d 1 (1st Cir. 2016) (Court “should balance rights of the defendant against

 government’s good cause for denying confrontation”). The First Circuit has also held that a

 defendant may be in violation of supervised release for committing conduct for which a defendant




                                                  5
Case 1:05-cr-00030-WES-LDA Document 94 Filed 03/16/21 Page 6 of 7 PageID #: 631




 was acquitted without violating principles of collateral estoppel. United States v. Frederickson,

 988 F. 3d 76 (1st Cir. 2021).

                                          CONCLUSION

        In sum, the weight of authority, including the guidance of the First Circuit, the United

 States Supreme Court’s decision in Scott, the overwhelming consensus of the Circuit Courts of

 Appeals, and decisions of the District Courts of Massachusetts and Puerto Rico, supports the view

 the government has urged this Court to adopt. That is, the Court should decline to apply the

 exclusionary rule to the evidence the Magistrate Judge considered in recommending that

 Defendant be found in violation of the terms of his supervised release.



                                                      Respectfully submitted,

                                                      UNITED STATES OF AMERICA
                                                      By its Attorney,

                                                      RICHARD B. MYRUS
                                                      Acting United States Attorney

                                                      /s/ Stacey P. Veroni
                                                      STACEY P. VERONI
                                                      Assistant U.S. Attorney
                                                      U.S. Attorney's Office
                                                      50 Kennedy Plaza, 8th FL
                                                      Providence, RI 02903
                                                      Tel (401) 709-5032
                                                      Fax (401) 709-5001
                                                      Email: Stacey.veroni@usdoj.gov




                                                 6
Case 1:05-cr-00030-WES-LDA Document 94 Filed 03/16/21 Page 7 of 7 PageID #: 632




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of March 2021, I caused the within United States’
 Memorandum to be electronically filed with the United States District Court for the District of
 Rhode Island, using the CM/ECF System.

                                                     /s/ Stacey P. Veroni
                                                     STACEY P. VERONI
                                                     Assistant U.S. Attorney
                                                     U.S. Attorney's Office
                                                     50 Kennedy Plaza, 8th FL
                                                     Providence, RI 02903
                                                     Tel (401) 709-5032
                                                     Fax (401) 709-5001
                                                     Email: Stacey.veroni@usdoj.gov




                                                 7
